 1

 2

 3

 4

 5
                                                          JS-6
 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   BRANNON LAWRENCE PITCHER,     ) NO. CV 18-6371-AG(E)
                                   )
12                  Petitioner,    )
                                   )
13        v.                       )         JUDGMENT
                                   )
14   MARTIN BITER, Warden,         )
                                   )
15                                 )
                    Respondent.    )
16   ______________________________)

17

18        Pursuant to the Order Accepting Findings, Conclusions and

19   Recommendations of United States Magistrate Judge,

20

21        IT IS ADJUDGED that the Petition is denied and dismissed with

22   prejudice.

23

24             DATED: June 28, 2019.

25

26
                                        _______________________________
27                                            ANDREW J. GUILFORD
                                         UNITED STATES DISTRICT JUDGE
28
